UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


JEAN CAMPBELL,                           
                  Plaintiff-Appellant,
                 v.
BP AMOCO POLYMERS, INCORPORATED,
             Defendant-Appellee,
                                            No. 02-1814
                 and
BP AMOCO CORPORATION, an Indiana
Corporation; BP AMOCO CHEMICAL
COMPANY, a Delaware Corporation,
                      Defendants.
                                         
JEAN CAMPBELL,                           
                  Plaintiff-Appellant,
                 v.
BP AMOCO POLYMERS, INCORPORATED,
             Defendant-Appellee,
                                            No. 02-1924
                 and
BP AMOCO CORPORATION, an Indiana
Corporation; BP AMOCO CHEMICAL
COMPANY, a Delaware Corporation,
                      Defendants.
                                         
2              CAMPBELL v. BP AMOCO POLYMERS, INC.



JEAN CAMPBELL,                          
                  Plaintiff-Appellee,
                 v.                               No. 03-1409
BP AMOCO POLYMERS, INCORPORATED,
            Defendant-Appellant.
                                        
           Appeals from the United States District Court
          for the District of South Carolina, at Rock Hill.
                  Terry L. Wooten, District Judge.
                             (CA-00-810)

                       Submitted: August 5, 2003

                      Decided: September 11, 2003

    Before WIDENER, MICHAEL, and GREGORY, Circuit Judges.



No. 02-1814 and No. 02-1924 affirmed and No. 03-1409 dismissed
by unpublished per curiam opinion.


                              COUNSEL

C. William Michaels, Baltimore, Maryland; Stephine M. Wells,
WELLS & HOPKINS, Chula Vista, California, for Appellant. Lisa D.
Freeman, BP AMERICA, INC., Warrenville, Illinois; Ingrid B.
Erwin, NEXSEN, PRUET, JACOBS & POLLARD, Greenville,
South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
               CAMPBELL v. BP AMOCO POLYMERS, INC.                   3
                             OPINION

PER CURIAM:

   Jean Campbell filed suit against BP Amoco Polymers, Inc., BP
Amoco Corp., and BP Amoco Chemical Co., alleging that her April
1999 termination was based on gender discrimination and retaliation
in violation of Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp. 2002), and
South Carolina public policy. (J.A. 32-39). Following a jury trial, the
district court entered judgment in favor of BP Amoco Polymers.
Campbell filed a timely notice of appeal. The district court subse-
quently denied Campbell’s post-trial motions. Campbell filed a sec-
ond notice of appeal. The two appeals were consolidated in Nos. 02-
1814 and 02-1924.

   BP Amoco Polymers has filed a cross-appeal of the district court’s
order granting a stay in the execution of the judgment pending appeal
and denying BP Amoco Polymers’ petition for attorney’s fees, with
leave to refile when Campbell’s appeal is no longer pending in this
Court. BP Amoco Polymers’ cross-appeal, No. 03-1409, has been
consolidated with Campbell’s appeals.

   BP Amoco Corp. and BP Amoco Chemical Co. filed motions to
dismiss in which they alleged BP Amoco Polymers was Campbell’s
sole employer and they were entitled to dismissal as party defendants.
In a report and recommendation, the magistrate judge construed the
motion to dismiss as a motion for summary judgment because it con-
sidered matters outside the pleadings and determined BP Amoco
Polymers was Campbell’s sole employer. The magistrate judge rec-
ommended dismissing BP Amoco Corp. and BP Amoco Chemical
Co. as party defendants without prejudice so that Campbell could file
a motion to reinstate either or both corporations as party defendants
should the evidence adduced through discovery so warrant. The dis-
trict court adopted the report and recommendation.

   BP Amoco Polymers filed a motion for summary judgment alleg-
ing Campbell’s claims were barred because she executed a Special
Resignation Agreement that contained a release of all claims arising
out of her employment with BP Amoco Polymers. In a report and rec-
4               CAMPBELL v. BP AMOCO POLYMERS, INC.
ommendation, the magistrate judge recommended denying BP Amoco
Polymers’ motion for summary judgment. BP Amoco Polymers filed
objections to the report and recommendation. Campbell did not file
objections. The district court adopted the report and recommendation
and denied BP Amoco Polymers’ motion for summary judgment.

   Before trial, Campbell filed several motions in limine, including a
motion seeking to exclude evidence regarding the executed Special
Resignation Agreement. The district court held an evidentiary hearing
and denied Campbell’s motion. The case proceeded with an eight-day
jury trial. The district court denied Campbell’s Fed. R. Civ. P. 50(a)
motion for judgment as a matter of law at the close of all the evi-
dence. The jury determined the parties entered into a Special Resigna-
tion Agreement dated May 3, 1999 that barred Campbell from
recovery. The district court denied Campbell’s post-trial motions for
judgment as a matter of law or, alternatively, for a new trial.

   On appeal, Campbell argues: (1) the district court erred in failing
to rule as a matter of law when it considered the summary judgment
motion that the Special Resignation Agreement was not effective; (2)
the district court abused its discretion by not granting Campbell’s
motion in limine to exclude the Special Resignation Agreement; (3)
the district court abused its discretion when it failed to grant Camp-
bell’s Rule 50(a) motion for judgment as a matter of law at the close
of all the evidence; (4) the district court erred when it failed to grant
Campbell’s Rule 50(b) motion for judgment as a matter of law fol-
lowing the verdict; (5) the district court abused its discretion in failing
to grant Campbell’s Rule 59 motion for a new trial because the ver-
dict was against the weight of the evidence before the jury; and (6)
the district court erred when it granted BP Amoco Corp. and BP
Amoco Chemical Company’s motions to dismiss. In its cross-appeal,
BP Amoco Polymers argues: (1) the district court erred in failing to
consider the merits of its petition for attorney’s fees, costs and
expenses; (2) the district court erred in failing to award costs; and (3)
the district court erred in failing to award attorney’s fees, costs and
expenses because the parties had a binding agreement.

   First, Campbell asserts the district court erred in failing to rule as
a matter of law that the Special Resignation Agreement was ineffec-
tive when it considered the summary judgment motions. To the extent
                CAMPBELL v. BP AMOCO POLYMERS, INC.                    5
Campbell contends the court should have granted summary judgment
in her favor on this issue, we need not review the court’s pre-trial
determination, as Campbell received a full trial, offering her various
avenues through which to challenge the court’s ruling, several of
which Campbell exercised. See Chesapeake Paper Prods. Co. v. S&W
Engineering, 51 F.3d 1229, 1237 (4th Cir. 1995). We address those
challenges, under the appropriate standards, below.

   Second, Campbell asserts the district court erred when it denied her
motion in limine seeking to exclude the Special Resignation Agree-
ment. We review a district court’s ruling on such a motion in limine
for abuse of discretion. Malone v. Microdyne Corp., 26 F.3d 471, 480
(4th Cir. 1994). We have reviewed the record and find no abuse of
discretion.

   Third, Campbell argues the district court erred in denying her
motion for judgment as a matter of law under Fed. R. Civ. P. 50(a)
at the close of all the evidence. Judgment as a matter of law is appro-
priate if "there is no legally sufficient evidentiary basis for a reason-
able jury to find" in favor of a party. Fed. R. Civ. P. 50(a)(1). We
review the district court’s denial of a motion for judgment as a matter
of law de novo. Private Mortgage Inv. Servs., Inc. v. Hotel & Club
Assocs., Inc., 296 F.3d 308, 311-12 (4th Cir. 2002). We view the evi-
dence in the light most favorable to the non-moving party. Id. We
have reviewed the record and find no error.

   Fourth, Campbell argues the district court erred in denying her
post-trial motion for judgment as a matter of law. Following trial,
Campbell filed a motion titled "Motion for Judgment Not Withstand-
ing the Verdict or Alternatively for New Trial." The district court
construed the motion for judgment not withstanding the verdict as a
renewed motion for judgment as a matter of law under Fed. R. Civ.
P. 50(b) and denied the motion.

   We review the district court’s denial of a Rule 50(b) motion de
novo. South Atl. Ltd. P’ship of Tenn., L.P. v. Riese, 284 F.3d 518, 532
(4th Cir. 2002). "A district court should grant a Rule 50(b) motion
only if the court ‘determines, without weighing the evidence or con-
sidering the credibility of the witnesses, that substantial evidence does
not support the jury’s findings.’" Id. (quoting Konkel v. Bob Evans
6               CAMPBELL v. BP AMOCO POLYMERS, INC.
Farms Inc., 165 F.3d 275, 279 (4th Cir. 1999)). We view the evidence
in the light most favorable to the prevailing party. Id. We have
reviewed the record and find no reversible error.

   Fifth, Campbell asserts the district court erred when it denied her
motion for a new trial. We review the district court’s denial of a
motion for a new trial under Fed. R. Civ. 59(a) for abuse of discre-
tion. Cline v. Wal-Mart Stores, Inc., 144 F.3d 294, 301 (4th Cir.
1998). A new trial will only be granted in three circumstances: (1) if
the verdict is against the clear weight of the evidence; (2) is based
upon false evidence; or (3) will result in a miscarriage of justice. Id.
We have reviewed the record and find no reversible error.

   Finally, Campbell asserts the district court erred when it dismissed
BP Amoco Corp. and BP Amoco Chemical Co. as defendants. Camp-
bell asserts the names of the companies were used interchangeably at
trial and that persons from these corporate entities were involved in
the decision to terminate her. We have reviewed the district court’s
order accepting the report and recommendation of the magistrate
judge and find no error in the dismissal of BP Amoco Corp. and BP
Amoco Chemical Co. as party defendants. Accordingly, we affirm the
district court orders at issue in Campbell’s appeals in Nos. 02-1814
and 02-1924 in all respects.

   In BP Amoco Polymers’ cross appeal, it seeks to appeal the district
court’s order granting a stay of execution of the judgment and deny-
ing its motion for attorney’s fees and expenses, with leave to refile,
pending this appeal. We may exercise jurisdiction only over final
orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collat-
eral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v.
Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The district court
denied BP Amoco Polymers’ petition for attorney’s fees with leave
to refile when Campbell’s appeal is no longer pending in this Court.
Because the district court has not entered a final order ruling on BP
Amoco Polymers’ motion, the cross-appeal is interlocutory and not
subject to appellate review. We therefore dismiss BP Amoco Poly-
mers’ appeal in No. 03-1409. We grant Campbell’s counsel’s motion
to withdraw. We grant the motion to submit on briefs and dispense
with oral argument because the facts and legal contentions are ade-
              CAMPBELL v. BP AMOCO POLYMERS, INC.             7
quately presented in the materials before the court and argument
would not aid the decisional process.

                          Nos. 02-1814 & 02-1924 - AFFIRMED
                                     No. 03-1409 - DISMISSED